UNPUBLISHED ORDER
                                Not to be cited per Circuit Rule 53


                   United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                      Submitted April 14, 2006
                                      Decided April 19, 2006


                                              Before

                       Hon. RICHARD A. POSNER, Circuit Judge

                       Hon. FRANK H. EASTERBROOK, Circuit Judge

                       Hon. DIANE P. WOOD, Circuit Judge


UNITED STATES OF AMERICA,                                     Appeal from the United States
      Plaintiff-Appellee,                                     District Court for the Northern
                                                              District of Illinois, Eastern
No.    05-2775                        v.                      Division.

AURELIO RODRIGUEZ-OLGUIN,                                     No. 03 CR 1203
      Defendant-Appellant.                                    Ruben Castillo, Judge.




                                              Order

         The principal issue presented by this appeal has been resolved recently by United States
v. Martinez-Martinez, No. 05-2713 (7th Cir. Mar. 23, 2006), and United States v. Galicia-
Cardenas, No. 05-3093 (7th Cir. Mar. 24, 2006). Although Rodriguez-Olguin contends that the
district judge did not discuss adequately the question whether fast-track programs in other
districts produce unacceptable disparity in sentencing, and therefore failed to consider the factors
specified by 18 U.S.C. §3553(a), there is no need to give either weight or extended treatment to a
consideration that, we held in Martinez-Martinez and Galicia-Cardenas, does not justify a
reduced sentence. The district court adequately considered those factors that matter to the
sentence. See United States v. Mykytiuk, 415 F.3d 616 (7th Cir. 2005); United States v. Dean,
414 F.3d 725 (7th Cir. 2005). The judgment therefore is affirmed.